     Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 1 of 6
                                                                  Page 1 of 6


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION
                              IN ADMIRALTY
 CENTENNIAL BANK, an Arkansas
 state bank, as successor in interest to
 Union Bank & Trust, a Virginia state
 bank, as successor in interest by merger
 with Xenith Bank d/b/a Shore Premier
 Finance ISAOA,

        Plaintiff,

v.                                            Case No. 3:20cv5385-TKW-HTC

 S/V LIMITLESS, Hull Identification
 Number: RACA4093G112, her masts,
 towers, boilers, cables, engines,
 machinery, sails, rigging, auxiliary
 boats, etc., in rem,

      Defendant.
 _______________________________/

 QCS MARINE SOLUTIONS, LLC,
 d/b/a QCS Marine Electronics,

        Intervening Plaintiff,
v.
S/V LIMITLESS, Hull Identification
Number: RACA4093G112, her masts,
towers, boilers, cables, engines,
machinery, sails, rigging, auxiliary boats,
etc., in rem, and JASON A. GILKEY, in
personam,

      Defendants.
________________________________/
     Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 2 of 6
                                                                            Page 2 of 6


                                       ORDER

      This matter is before the Court on Intervening Plaintiff QCS Marine

Solutions, LLC’s (“QCS”) Motion for Permission to Conduct Marine Survey of the

S/V Limitless. ECF Doc. 42. Upon consideration, and for the reasons set forth

below, the motion will be GRANTED.

      In its motion, QCS requests permission to conduct a marine survey of the S/V

Limitless prior to the sale of the vessel, which is currently scheduled for August 25,

2020. Id. QCS asserts that a marine survey is necessary to rebut Defendant Jason

A. Gilkey’s (“Gilkey”) allegations that QCS caused damage to the S/V Limitless and

did not make repairs or improvements to the S/V Limitless “appropriately or to

code.” Id. at 3. To conduct the survey, a marine surveyor would need to board and

inspect the S/V Limitless, but the S/V Limitless would not undergo any movement

or repairs. Id. at 4. Because the United States Marshals Service (“USMS”) has

custody of the S/V Limitless via a substitute custodian, QCS is seeking permission

from this Court to conduct the survey. Id.

      “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the

case . . . .” Fed. R. Civ. P. 26(b)(1). Under Rule 34, a party may request permission

to enter onto “property possessed or controlled by the responding party, so that the

requesting party may . . . survey . . . any designated object or operation on it.” Fed.


Case No. 3:20cv5385-TKW-HTC
     Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 3 of 6
                                                                              Page 3 of 6


R. Civ. P. 34(a)(2). “Granting or denying a request under rule 34 is a matter within

the trial court’s discretion, and it will be reversed only if the action taken was

improvident and affected substantial rights.” Belcher v. Bassett Furniture Indus.,

Inc., 588 F.2d 904, 907 (4th Cir. 1978) (quoting Tiedman v. American Pigment

Corp., 253 F.2d 803, 808 (4th Cir. 1958)).

      Gilkey filed an objection to the motion on the grounds that QCS “did not

possess the required state electrical contractors license at the time the alleged repairs

or improvements were made.” ECF Doc. 48. Gilkey argues that because QCS “was

unlicensed at the time of the alleged repairs and improvements, a survey now would

prove immaterial.” Id. The Court finds that Gilkey’s objections go to the merits of

the claims, which are not at issue at this time. Rather, Rule 26 requires this Court to

determine whether QCS’s request for permission to conduct a survey of the S/V

Limitless is relevant to “any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). The

Court finds that the survey is relevant to QCS’s maritime lien against the S/V

Limitless and breach of contract claim (ECF Doc. 18) against Gilkey, as well as

Gilkey’s counterclaim against QCS (ECF Doc. 30). See Fed. R. Civ. P. 26(b)

advisory committee’s note to 1983 amendment (explaining that “the court must be

careful not to deprive a party of discovery that is reasonably necessary to afford a

fair opportunity to develop and prepare the case”). Thus, the objection is overruled.




Case No. 3:20cv5385-TKW-HTC
      Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 4 of 6
                                                                                     Page 4 of 6


       Plaintiff Centennial Bank also filed a response to the motion. While the Bank

does not object to the survey, the Bank does seek to limit the scope of the survey by

prohibiting QCS from using the survey to establish a minimum bid at the sale of the

S/V Limitless. ECF Doc. 49. Additionally, Centennial Bank also requests that the

Court require all who board the S/V Limitless to provide proof of insurance naming

the USMS and the substitute custodian as named insureds on the certificate of

insurance. Id. at 4.

       The Court will grant the Bank’s request as it relates to the prohibition on using

the survey to establish a minimum bid on the sale of the S/V Limitless.1 However,

the Court denies this request as it relates to requiring all who board the S/V Limitless

to provide proof of insurance naming the custodian and the USMS as named insureds

on the certificate of insurance. In support of this request, Centennial Bank cites

Local Admiralty Rule E(10)(c)–(d). Id. Subsection (c) concerns arrangements for

a change in custody, and subsection (d) details the insurance requirements for the

USMS and parties that apply for arrest, attachment, or a change in custody. See

Local Admiralty Rule E(10)(c)–(d). However, because no change in custody will

take place during the survey of the S/V Limitless, the Court finds that neither

subsection (c) nor (d) is applicable.



1
  As requested by both QCS and Centennial Bank, the Court will also require all persons attending
the survey to execute a waiver of liability prior to boarding the S/V Limitless.


Case No. 3:20cv5385-TKW-HTC
     Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 5 of 6
                                                                           Page 5 of 6


      Accordingly, it is ORDERED that:

      1.     Intervening Plaintiff QCS’s motion for permission to conduct a marine

survey of the S/V Limitless at ECF Doc. 42 is GRANTED.

      2.     The marine survey conducted by QCS shall conclude prior to August

25, 2020 and shall be scheduled without interfering with efforts by the substitute

custodian to show the vessel to potential buyers in advance of the sale.

      3.     QCS shall make arrangements for the survey, and attendance of the

marine surveyor at the S/V Limitless shall be coordinated with the substitute

custodian.

      4.     One representative of QCS and an attorney for QCS may attend the

survey.

      5.     All people who attend the survey shall execute a waiver of liability form

prior to boarding the S/V Limitless.

      6.     The survey shall be conducted without opening or operating machinery,

but if power is available, electronics may be turned on to prove operation.

      7.     QCS shall be responsible for payment for the services of the marine

surveyor and shall be responsible for payment of any costs incurred by the substitute

custodian in attending the survey.

      8.     Defendant Jason A. Gilkey may independently arrange for a marine

survey on his behalf, but the survey must be completed prior to the sale of the S/V



Case No. 3:20cv5385-TKW-HTC
     Case 3:20-cv-05385-TKW-HTC Document 50 Filed 08/10/20 Page 6 of 6
                                                                         Page 6 of 6


Limitless on August 25, 2020. Gilkey must adhere to the requirements set forth

herein, except that Gilkey shall be responsible for all costs of any survey that he

arranges, including any costs incurred by the substitute custodian in attending his

survey.

      9.     Any marine survey arranged by Gilkey shall be conducted separately

from, not concurrently with, QCS’s marine survey.

      10.    QCS shall not use the marine survey to establish a minimum bid at the

sale of the S/V Limitless.

      DONE AND ORDERED this 10th day of August, 2020.

                               /s/ Hope Thai Cannon
                               HOPE THAI CANNON
                               UNITED STATES MAGISTRATE JUDGE




Case No. 3:20cv5385-TKW-HTC
